                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                                                         Case No. 19-cv-481
        v.
MARK WOGSLAND.


                           DEFENDANT MARK WOGSLAND’S
                        LOCAL RULE 7.1 DISCLOSURE STATEMENT

         The undersigned, counsel of record for Mark Wogsland, defendant, furnishes the

following list in compliance with Civil L.R. 7.1 and Fed. R. Civ. P. 7.1:

        1.      The full name of every party or amicus the attorney represents in the action:

                Mark Wogsland.

        2.      If such a party or amicus is a corporation, identify any parent corporation and any

publicly held corporation owning 10% or more of its stock:

                Party is not a corporation.

        3.      The names of all law firms whose attorneys will appear, or are expected to appear,

for the party in this Court:

                Ryan S. Hedges
                Junaid A. Zubairi
                Jonathon P. Reinisch
                Vedder Price P.C.
                222 N. LaSalle St.
                Chicago, IL 60601




             Case 2:19-cv-00481-LA Filed 04/09/19 Page 1 of 3 Document 17
                                        Respectfully submitted,

                                        MARK WOGSLAND

                                        By:    /s/ Ryan S. Hedges
                                              One of His Attorneys

Ryan S. Hedges
Junaid A. Zubairi
Jonathon P. Reinisch
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500

Dated: April 9, 2019




                                       -2-
          Case 2:19-cv-00481-LA Filed 04/09/19 Page 2 of 3 Document 17
                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing motion was served on all attorneys of record

in the above captioned case via the CM/ECF electronic filing system on April 9, 2019.



                                                           /s/ Ryan S. Hedges
                                                           Ryan S. Hedges




          Case 2:19-cv-00481-LA Filed 04/09/19 Page 3 of 3 Document 17
